Exhibit 10.2

WAIVER OF CLAIMS,

GENERAL RELEASE

AND NON-SOLICITATION AGREEMENT

This WAIVER OF CLAIMS, GENERAL RELEASE AND NON-SOLICITATION AGREEMENT (this
“Release”) is entered into on the date(s) indicated on the signature page hereto
and is to confirm that on February 17, 2017 the undersigned submitted to Global
Eagle Entertainment Inc. (the “Company”) a notice of resignation from his
positions as Chief Executive Officer and as a member of the Company’s Board of
Directors (the “Board”), such resignations to be effective February 20, 2017
(the “Termination Date”). The Company’s Board accepted those resignations, and
as such the undersigned’s at-will employment and directorship with the Company
is terminated effective as of the Termination Date. Also effective as of the
Termination Date, by execution of this Release, the undersigned (“you” or
“Executive”) hereby resigns from all other offices and directorships you hold
with the Company and any of its subsidiaries. The parties will also enter into a
Consulting Agreement whereby the undersigned will render consulting and advisory
services to the Company after the Termination Date.

In consideration for the severance payments and other good and valuable
consideration set forth in clause B. below and in Paragraph 9 hereof, you hereby
agree as follows:

A.    You hereby acknowledge that you were represented by an attorney of your
choice in connection with the negotiation and execution of this Release.

B.    The Company will provide you with severance pay pursuant to the terms of
that certain Executive Employment Agreement by and between you and the Company
dated as of July 9, 2014 (as amended by Amendment No. 1 dated April 12, 2015 and
Amendment No. 2 dated March 10, 2016, the “Employment Agreement”) (including
Section 5(c) thereof) as if the termination of your employment with the Company
is a termination “without Cause” thereunder; provided that the Company will pay
you your severance pay in a single lump sum within five (5) business days
following the expiration of your non-revocation period in respect of this
Release (as provided for in Section 3 hereof) without your having revoked this
Release, notwithstanding the payment timing provided for in the last sentence of
Section 5(c) of your Employment Agreement. In addition, notwithstanding Section
5(e) of the Employment Agreement, the Company will also pay you an amount equal
to the “actual” full-year bonus (if any) under the Company’s Annual Incentive
Plan (such Plan, the “AIP,” and such bonus, the “2016 Bonus”) that you would
have earned for the 2016 performance year if you had remained employed on the
payment date for such bonus, which amount will be paid to you, less all
applicable withholding, on the date when bonuses for the 2016 performance year
are paid to executives who remain employed with the Company, which date shall in
all events be no later than March 15, 2017. Your 2016 Bonus (if any) will be
calculated using your current AIP bonus target percentage (i.e., 100% of annual
base salary) and as otherwise provided for under the AIP, except that it shall
be calculated using only the “Company performance” components thereof and shall
not be subject to or adjusted for any personal, discretionary or other
adjustments or factors other than any across-the-board downward adjustments made
for 2016 Bonuses to all members of the Company’s Executive Leadership Team. The
final calculation and bonus determination (including determinations of
achievement of Company performance and other performance objectives) will be in
the sole discretion of the Compensation Committee of the Company’s Board of
Directors.

 

1



--------------------------------------------------------------------------------

1.    Release of Claims.

(a)    You hereby release and forever discharge the Company and each of its past
and present officers, directors, employees, agents, advisors, consultants,
successors and assigns from any and all claims and liabilities of any nature by
you including, but not limited to, all actions, causes of actions, suits, debts,
sums of money, attorneys’ fees, costs, accounts, covenants, controversies,
agreements, promises, damages, claims, grievances, arbitrations, and demands
whatsoever, known or unknown, at law or in equity, by contract (express or
implied), tort, pursuant to statute, or otherwise, that you now have, ever have
had or will ever have based on, by reason of, or arising out of, any event,
occurrence, action, inaction, transition or thing of any kind or nature
occurring prior to or on the effective date of this Release. Without limiting
the generality of the above, you specifically release and discharge any and all
claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under the Employee Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, the California Fair
Employment and Housing Act (as amended), Calif. Gov’t Code, §12900 et seq., the
California Family Rights Act, California law regarding Relocations, Terminations
and Mass Layoffs and the California Labor Code, all as amended; Sections 1981
through 1988 of Title 42 of the United States Code, California Business and
Professions Code § 17200 or any other provisions of the California unfair trade
or business practices laws, the California Occupational Safety and Health Act,
Divisions 4, 4.5, and 4.7 of the California Labor Code beginning at § 3200, any
provision of the California Constitution, any provision of the California Labor
Code that may lawfully be released, the Minnesota Human Rights Act (the “MHRA”)
or any other law, statute, ordinance, rule, regulation, decision or order
pertaining to employment or pertaining to discrimination on the basis of age,
alienage, race, color, creed, gender, national origin, religion, physical or
mental disability, marital status, citizenship, sexual orientation or non-work
activities. Payment of any amounts and the provision of any benefits provided
for in this Release do not signify any admission of wrongdoing by the Company,
its Subsidiaries or any of their affiliates. Notwithstanding any provision of
this Release to the contrary, this Release does not include a release of claims
(i) arising out of a breach of this Release or any amounts due under it,
(ii) with respect to any stock options or other equity in the Company held by
Executive, (iii) with respect to any rights to indemnification under any
indemnification agreement with the Company and/or the Company’s governing
documents, (iv) which cannot be released as a matter of law, including without
limitation, claims for unemployment benefits, workers’ compensation claims, or
any rights Executive may have under California Labor Code section 2802, (v) with
respect to Executive’s right to communicate, cooperate or file a complaint with
any U.S. federal, state or local governmental or law enforcement branch, agency
or entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
make disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower provisions of any such law or regulation; provided, that
in each case such communications and disclosures are consistent with applicable
law, or (vi) with respect to Executive’s right to receive an award from a
Governmental Entity for information provided under any whistleblower program.

 

2



--------------------------------------------------------------------------------

(b)    You acknowledge that you have been informed by your attorneys of the
provisions of Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

In that regard, you hereby waive and relinquish all rights and benefits that you
have or may have under Section 1542 of the California Civil Code or any similar
provision of the statutory or non-statutory law of any other jurisdiction to the
full extent that you may lawfully waive all such rights and benefits. In
connection with such waiver and relinquishment, you acknowledge that you are
aware that you may, on your own behalf or by and through your attorneys,
hereafter discover claims or facts in addition to or different from those that
you now know or believe to exist with respect to one or more of the parties
released hereunder, but that it is your intention to finally settle and release
all matters that now exist, may exist or heretofore have existed between you and
all parties released hereunder. In furtherance of this intention, the releases
herein given shall be and remain in effect as full and complete general releases
notwithstanding the discovery or existence of any such additional or different
claims or facts by you, your attorneys or any other person.

2.    Non-Solicitation. In order to preserve and protect the goodwill and value
of the Company, Executive hereby agree as follows:

(a)    During the period beginning on the Termination Date, and ending on the
first (1st) anniversary of the Termination Date (the “Non-Solicitation Period”)
Executive will not, either acting jointly or individually, induce or attempt to
induce any employee of the Company or any of its affiliates to leave such
entity’s employ or in any way interfere with the relationship between the
Company or its affiliates or successors and any of their employees.

(b)    The Company would suffer irreparable harm from a breach of the covenant
contained in this Section 2. In the event of an alleged or threatened breach by
Executive of this Section 2, the Company or its successors or assigns may, in
addition to all other rights and remedies existing in its favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages, and the Non-Solicitation Period described above will be tolled with
respect to Executive until such alleged breach or violation is resolved.
Executive agrees that the restriction in this Section 2 is a reasonable
protection under the circumstances of the payment of the severance amounts set
forth herein. If, at the time of enforcement of any of the provisions of this
Section 2, a court holds that the restrictions stated herein are unreasonable
under the circumstances then existing, Executive agrees that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.

 

3



--------------------------------------------------------------------------------

3.    Older Workers Benefit Protection Act/ADEA and MHRA. Pursuant to the Older
Workers Benefit Protection Act, the Company hereby advises you that you should
consult an attorney before signing this Release, that you are entitled to take
up to twenty-one (21) days from the date of your receipt of this Release to
consider it and that you may have seven (7) days from the date you sign this
Release to revoke it. In addition, you shall have fifteen (15) days from the
date of your execution of this Release to revoke this Release insofar as it
extends to potential claims under the MHRA. You understand that these revocation
periods shall run concurrently. The revocation must be personally delivered to
the Company’s General Counsel or his/her designee, or mailed to them via
certified mail, return receipt requested and postmarked within seven (7) or
fifteen (15) calendar days, as applicable, of your execution of this Release.
This Release shall not become effective or enforceable until the 15-day
revocation period has expired. Nothing herein is intended to, or shall, preclude
you from filing a charge with any Governmental Entity and/or cooperating with
said Governmental Entity in any investigation. However, except as is otherwise
explicitly provided in Paragraph 1(a), you hereby waive any right to file a
personal lawsuit and/or receive monetary damages that the Governmental Entity
may recover against each of the parties released in Paragraph 1 above, without
regard as to who brought any said complaint or charge.

4.    Confidentiality of this Release. You agree that you shall keep the terms
of this Release strictly confidential and not disclose, directly or indirectly,
any information concerning them to any third party, with the exception of your
spouse, financial or legal advisors; provided, that they agree to keep such
information confidential as set forth herein and not disclose it to others, and
except as may be required by court order or legal process. Moreover, nothing in
this Release shall prohibit or impede you from communicating, cooperating or
filing a complaint with any Governmental Entity with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
making disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower provisions of any such law or regulation; provided, that
in each case such communications and disclosures are consistent with applicable
law. Executive does not need the prior authorization of (or to give notice to)
the Company regarding any such communication or disclosure. Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

5.    Breach. You agree that all of the payments and benefits provided for in
this Release are subject to termination, reduction or cancellation in the event
of your material breach of this Release.

6.    Enforcement. The parties agree that any legal proceeding brought to
enforce the provisions of this Release may be brought only in the courts of the
State of California or the federal courts located in California and each party
hereby consents to the jurisdiction of such courts.

 

4



--------------------------------------------------------------------------------

7.    Severability. If any of the terms of this Release shall be held to be
invalid and unenforceable and cannot be rewritten or interpreted by the court to
be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Release are severable and shall not be affected
thereby.

8.    Miscellaneous. This Release and the Employment Agreement constitutes the
entire agreement between the parties about or relating to your termination of
employment with the Company, or the Company’s obligations to you with respect to
your termination and fully supersedes any and all prior agreements or
understandings between the parties.

9.    Representations, Covenants and Other Acknowledgements. You affirm that the
only consideration for signing this Release is described in clause B. to this
Release and in this Paragraph 9, and that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this Release, and that you fully understand the meaning and intent
of this instrument. Subject to Paragraph 4, you agree that you will not
disparage the Company in any way, nor will you make any public comments or
communications which tend to cast the Company, its owners, directors, officers
or employees in a negative light. The Company will direct the members of its
Board and of its Executive Leadership Team not to publicly disparage you or make
any public comments or communications which tend to cast you in a negative
light. Notwithstanding the two immediately preceding sentences, both you and the
Company (and the members of its Board and of its Executive Leadership Team) may
make truthful statements as required by law or legal process. The Company will
reimburse you for your outside legal fees (not to exceed $10,000 and subject to
presentation of reasonable supporting documentation) incurred in connection with
your consideration and negotiation of this Release. The parties acknowledge that
you and the Company are party to an Indemnity Agreement dated January 31, 2013
in respect of your service as an officer and director of the Company, and that
the duration of such agreement shall continue in effect from and after the date
hereof in accordance with, but subject to, its terms. The Company will consider
in good faith your comments and input on any press release and/or other public
announcement in respect of your resignation from the Company, it being
understood however that the Company may make any public disclosure that it
believes is required by law, regulation, legal process or stock-exchange
standard. The Company acknowledges its obligation to reimburse you for any
out-of-pocket business expenses that you properly incurred in the performance of
your employment services prior to your Termination Date but which have not yet
been processed by the Company, subject however to your compliance with the
Company’s expense reimbursement policies.

10.    Section 409A. This Release is intended to comply with exemptions to the
requirements of Section 409A of the Internal Revenue Code, as amended (the
“Code”) and shall be interpreted and construed consistently with such intent.
The payments to Executive pursuant to this Release are intended to be exempt
from Section 409A of the Code under either the separation pay exemption pursuant
to Treasury Reg. Section 1.409A-1(b)(9) or as short term deferrals pursuant to
Treasury Reg. Section 1.409A-1(b)(4). To the extent necessary to comply

 

5



--------------------------------------------------------------------------------

with an exemption from Section 409A of the Code, references to termination of
employment (and similar phrases) in this Release shall be interpreted in a
manner that is consistent with the terms “separation from service” under Section
409A of the Code and the regulations or other Internal Revenue Service guidance
issued thereunder.

You acknowledge that you have carefully read this Release, voluntarily agree to
all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

(Signature page follows.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release on the date(s)
indicated below.

 

EXECUTIVE:

/s/ David M. Davis

Name:   David M. Davis Dated:   February 20, 2017 THE COMPANY: GLOBAL EAGLE
ENTERTAINMENT INC. By:  

/s/ Stephen Ballas

Name:   Stephen Ballas Title:   EVP & General Counsel Dated:   February 20, 2017